DETAILED ACTION
Applicant: COLE, Curtis & SILVERMAN, Jay
Assignee: Solar Light Company, Inc.
Attorney: Mark T. Vogelbacker (Reg. No.: 58,877)
Filing: AFCP 2.0 filed 10 January 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 25-46 are currently pending before the Office, and claims 25, 34-35, and 40 have been further amended to avoid the cited art.

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 10,962,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Prior Art & Double Patenting Rejections
Applicant’s arguments, see Pages 6-8, filed 11 January 2022, with respect to prior art rejections has been fully considered and is persuasive in that the cited art relies on “absorbing scattering elements”, and a combination with another reference to disclose the claimed invention.  And in view of the terminal disclaimer filed related to US Pat. 10,962,472, the double patenting rejection is overcome. The rejections of claims have been withdrawn. 

Allowable Subject Matter
Claims 25-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 25 and 35, the closest prior art references are: 
Stanfield et al. (US Pub. 2016/0025481) – which discloses an in vitro determination method and system for analyzing sunscreen protection by shining a xenon flash lamp onto a sunscreen composition on a sunscreen substrate and recording an image with a digital camera (Stanfield et al.: Fig. 8; Fig. 11; ¶¶100-103).  However, Stanfield et al. fails to disclose the sunscreen substrate being positioned on top of a reflective surface or non-absorbing scattering elements.

    PNG
    media_image1.png
    666
    564
    media_image1.png
    Greyscale

Stanfield et al. (US Pub. 2014/0063504) – which discloses an in vitro determination of sunscreen protection factors of a sunscreen on a biological film substrate using a continuous or flashing light source and a sensor (Stanfield et al.: Fig. 5; ¶38 reflect; ¶44 biological film substrate; ¶54 light source . . . sensor; ¶¶58-59).  However, Stanfield et al. fails to the sunscreen substrate being positioned on top of a reflective surface or non-absorbing scattering elements.
Kaminski et al. (US Pat. 5,640,957) – which discloses an in vivo method or system for measuring sunscreen protection factors using a monochromator source, a monochromator detector, and a fiber optic guide for measuring sunscreen on human skin (Kaminski et al.: Fig. 4; C.3:L.5-65).  However, Kaminski et al. fails to disclose a sunscreen substrate and it fails to disclose the sunscreen substrate being positioned on top of a reflective surface or non-absorbing scattering elements.

    PNG
    media_image2.png
    611
    717
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    418
    453
    media_image3.png
    Greyscale


Lee et al. (US Pub. 2017/0027828) – which discloses a sunscreen composition having a sunscreen substrate and reflective layer made of titanium dioxide microspheres embedded in a carrier oil and solvent layer (Lee et al.: Fig. 2A; ¶¶43-45).  However, Lee et al. fails to disclose in vitro measurement of protection of a sunscreen composition and it fails to disclose the sunscreen substrate being positioned on top of a reflective surface or non-absorbing scattering elements.

    PNG
    media_image4.png
    164
    499
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    293
    438
    media_image5.png
    Greyscale

Rocklin (US Pat. 6,130,435) – which discloses a method and system for measuring the effectiveness of a sunscreen composition using a lambskin substrate embedded with ultraviolet sensitive or photochromic compositions that change color to indicate that more sunscreen should be applied (Rocklin: Figs. 1-3; C.3:L.5-38).  However, Rocklin fails to disclose directing an in vitro measurement of the protection of a sunscreen composition and it fails to disclose the sunscreen substrate being positioned on top of a reflective surface or non-absorbing scattering elements.

    PNG
    media_image6.png
    847
    550
    media_image6.png
    Greyscale

Park et al. (US Pub. 2006/0134026) – which discloses sunscreen compositions with titanium dioxide particles in gelatin useful in topical creams and makeup (Park et al.: ¶29; ¶47; ¶75).  However, Park et al. fails to disclose an in vitro measurement of the protection of a sunscreen composition and it fails to disclose the sunscreen substrate being positioned on top of a reflective surface or non-absorbing scattering elements.
Furthermore, there isn’t any teaching or motivation in the prior art for a method (claim 25) or system (claim 35) of in vitro measurement of the protection of a sunscreen composition including the sunscreen composition applied to a sunscreen substrate, wherein the sunscreen substrate being positioned on top of a reflective layer, a layer of gelatin or other media containing non-absorbing scattering elements, directing a light source at the sunscreen composition on the sunscreen substrate, the light source being configured to emit light below 400 nm and measuring the amount of light remitted from the sunscreen substrate, in combination with the other claimed elements.  Claims 26-34 and 36-42 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
The prior art, but not published before the effective filing date, made of record and not relied upon is considered pertinent to applicant's disclosure. Ruvolo et al., Evaluation of sunscreen efficacy over time and re‐application using hybrid diffuse reflectance spectroscopy, May 2020, Wiley, Vol. 36, Iss. 3, Pgs. 192-199 – which discloses evaluation of sunscreen efficacy over time using hybrid diffuse reflectance spectroscopy with pictures of UV reflected images of substrates with sunscreen (Figs. 5-6), however, it is published after the effective filing date of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884